EXHIBIT 10.06

 

LOGO [g99013g50k51.jpg]   

P.O. Box 982

El Paso, Texas

79960-0982

(915) 543-5711

 

Imperial Irrigation District    May 8, 2009 Supply & Trading Section    1561 W.
Main St., Suite 11A    El Centro, CA 92243   

Amendment No. 3 to the April 18, 2007 Confirmation between El Paso Electric
Company and Imperial Irrigation District

This third amended confirmation shall replace and supersede the sections of the
April 18, 2007 Confirmation (“Original Confirmation) titled “Contract Quantity”
and “Total Quantity” in their entirety to read as shown below. All other terms
and conditions remain as set forth in the Original Confirmation as amended by
(i) Amendment Number 1 dated August 29, 2008 and (ii) Amendment Number 2 dated
March 31, 2009, thereto.

 

Contract Quantity:    Up to 100 MW of firm capacity (and associated energy) and
up to 50 MW of system contingent capacity (and associated energy) In Year 1,
Year 2 and through October 31st of Year 3.    For the remaining Year 3 period
(beginning November 1st, 2009) through April 30th, 2010, up to 100 MW of firm
capacity (and associated energy) and up to 40 MW of system contingent capacity
(and associated energy). Contract Quantity:    Up to 3,902,160 MWh

The signatories below hereto represent that they have been appropriately
authorized to enter into this amendment on behalf of the Party for whom they
sign. This Amendment is executed as of the date first written above.

 

Imperial Irrigation District By:   /s/ Brian J. Brady Name: Brian J. Brady
Title: General Manager El Paso Electric Company By:   /s/ Steven Buraczyk Name:
Steven Buraczyk Title: Vice President